Title: From George Washington to Anne-César, chevalier de La Luzerne, 25 October 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters 25th Octo 1782
                  
                  The inclosed Letter, which I have the honor to transmit to your Excellency, was received this Moment by a flag of Truce from New York.  It was accompanied by one addressed to me from the Count de Vergennes, on the same Subject.
                  The Case of Capt. Asgill having, before the receipt of these Letters, been submitted to Congress—I have immediately transmitted to that Hono. Body, Copy of the Counts Letters to me, and have permitted myself to sollicit from them an early decision of his Fate—which, judging from my own feelings, I presuade myself cannot be an unfavorable one.
                  I send your Excellency a transcript of Intelligence which I have this Day forwarded to the Marquis De Vaudreiul.  With the Highest Respect & Esteem I have the Honor to be Your Excelleny’s Most Obedient Servt
                  
                     Go: Washington
                     
                  
               